NOTE: This order is nonprecedential.

  mntteb ~tate~ QCourt of ~eal~
      for !be jfeberal QCtrcutt

       IN RE ABBOTT DIABETES CARE INC.


                  2011-1516, -1517
      (Reexamination Nos. 901007,903, 901007,910)


   Appeals from the United States Patent and Trade-
mark Office, Board of Patent Appeals and Interferences.


                      ON MOTION


                       ORDER
   Abbott Diabetes Care Inc moves without opposition to
consolidate these two cases for briefing and oral argu-
ment.
   Upon consideration thereof,
   IT Is ORDERED THAT:
    The motion is granted. The revised official caption is
reflected above.
IN RE ABBOTT DIABETES                                      2

                                 FOR THE COURT


      OCT 012011                  /s/ Jan Horbaly
         Date                    Jan Horbaly
                                 Clerk
cc: Gregory A. Castanias, Esq.                    FILED
                                        u.s. COIIRT OF APPEALS FOR
    Raymond T. Chen, Esq.                 THE FEDERAL CIRCUIT

s20                                          OCT 072011
                                               JANHORBALV
                                                  ClERK